 80DECISIONSOF NATIONAL LABORRELATIONS BOARDdepartment employees are all on board. The SIU apparently takes no^position on this issue.In view of the uncertainties surrounding this type of election andthe time normally consumed in voting personnel assigned to seagoing-vessels,we shall vest in the Regional Director for the NineteenthRegion discretion to determine the exact time, places, and procedure-for holding the elections, except that balloting shall be completed nomore than 120 days from the date the first ballots were cast.,'The Marine Firemen apparently also urge that Irwin Brockway, anemployee discharged in the spring of 1951, be held eligible to vote.As the record does not show whether or not Brockway is entitled to.reinstatement, we shall make no determination at this time as to hiseligibility, but shall permit him to vote subject to challenge.[Text of Direction of Election omitted from publication in thisvolume.]5American Expo, t Lines, Inc ,84 NLRB 134WESTERN GEAR WORKSandINTERNATIONAL ASSOCIATIONOF MACHIN-ISTS,DISTRICT LODGENo. 94,LOCALNo.311, PETITIONER.CaseNo.21-RC-2149.February 14, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Daniel J. Harrington, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record of this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.Since 1943 when the Petitioner, after a consent election, wascertified as the representative of the Employer's production and main-tenance employees, it has represented those employees under a series ofcontracts.The Employer contends that the current contract, effectiveby its terms from July 31, 1950, to September 2, 1955, constitutes a barto this proceeding.Admittedly, however, the plant clerical employeesiv-hom-the Petitioner now seeks to represent are not covered by -thecontract; nor does it appear that the Petitioner had expressly agreed98 NLRB No. 20.- WESTERN GEAR WORKS81-not to seek to represent them 1 In these circumstances, the contractdoes not bar a present determination of representatives.2We find, accordingly, that a question affecting commerce exists con-cerning the representation of employees of the Employer, within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of the Employer's dispatchers, mate-rial-move men, and employees in the stores and shipping and receiving.departments (both subdivisions of the production control department).The Employer contends that the proposed unit is inappropriatebecause it would include employees having different duties, skills,working conditions, and interests, and would exclude certain sched-uling employees working under the same supervision.The Employerfurther contends that the employees in the proposed unit have nocommunity of interests with the production and maintenanceemployees, and cannot, therefore, appropriately be added to the exist-ing production and maintenance unit.The Employer is engaged at Lynwood, California, in the manu-facture of gears and other aircraft parts.There are five separatelysupervised departments of the plant : engineering, commercial, shop,accounting, and production control.The employees in the proposedunit work under the general supervision of the production controlsupervisor.They include one dispatcher, seven material-move men,four storekeepers, and four shipping and receiving department em-ployees.'The only other employees in the production control depart-lrlent are seven scheduling clerks.The contract containsthe following provisionsARTICLE VPROHIBITED UNION ACTIVITYsSection 3Union DemandsDuring the life of this Agreement the Union will makeno demands on the Company except for compliance with this Agreement.a•sARTICLE XXIVBARGAININGNotwithstanding the provisions of Article I, Section (2), or any other provisions ofthis Agreement, each party hereto expressly waives any obligation or duty presentlyor hereafter imposed by law on the other party, and acknowledges and recognizes thatno obligation or duty exists under this Agreement to bargain collectively or negotiatewith the other party over or pertaining to wages, hours, pensions, insurance, sickleaves, paid holidays, or any terms or conditions of employment or retirement or anyother matters or subjects whatsoever during the life of this Agreement.This Articledoes not relieve the parties of the obligations imposed relative to the disposition ofgrievances under Article XXIII.Contrary to the contention of the Employer, we do not interpret these provisions as con-stituting a disclaimer and waiver by the Petitioner of any right to represent the differentemployees involved hereinCf. EssexCounty NewsCo, 76 NLRB 1340;Briggs IndianaCorporation,63 NLRB 1270.2Martin Parry Corps ation,95 NLRB 1506YThe dispatcher and material-move men are under the immediate supervision of a chiefdispatcher . the shipping and receiving employees under a supervisor of shipping andreceiving' The parties agree that the chief dispatcher and the supervisor of shipping andreceivine are snpeiviaor:^n=ithin the meaning of the Act. 82DECISIONSOF NATIONAL LABOR `RELATIONS BOARDThe dispatcher receives from the chief dispatcher, and keeps at adesk in the shipping area, manufacturing orders giving completeinformation as to parts to be made.After studying one of these orders,and the blueprint of the part, he goes into the plant yard, locates,the raw material or parts needed, writes up identification tags, andeither has a material-move man move the parts to their destinationin the plant or, in some cases, moves them himself.After notingon the order the quantity of parts he has located and the destinationto which he has moved them, he returns the order to the chief dis-patcher and proceeds with another order.He also processes andkeeps a record of "rework" orders, written up by the schedulinggroup, locating the parts to be reworked or repaired and seeing thatthey are sent to their proper destination.Approximately 35 percentof his time is spent in physically moving the stock and 65 percent inclerical duties and leg work.The material-move men move parts from one operation to another inthe plant.As each operation is completed, one of these men isnotified.He then sees that the parts are inspected, counts them,segregates rejections, notes on the record the count and the numberof rejections, moves the parts to the next operation, and returns theorder to the chief dispatcher.The material-move men also do the legwork in hunting up lost jobs and do general expediting. In addition,they are assigned in rotation to the dispatch booth, where they issueorders to the shop as instructed.They spend approximately 70percent of their time in physical labor and 30 percent on paper work,except when assigned to the dispatch booth, where between 65 and 80percent of their work is clerical.The storekeepers handle three types of stores : aircraft stores, fin-ished commercial stores, and raw stock.The storekeepers for theaircraft and finished commercial stores maintain records of parts re-ceived, parts on hand, and parts issued.They identify and tag theparts as they are received in the storerooms, make out bin cards, storethe parts in the bins, draw parts needed on orders received from thescheduling group, count and tag them, and make notations of theirissuance.They figure shortages, making up a shortage list for eachjob, and check parts received against these lists to see that back ordersare completed.They also spot check the perpetual card inventory anddo some expediting.Approximately 60 percent of their time is takenup with records and 40 percent with the handling of parts.The store-keeper in charge of raw stock stores-mostly forged bar stock-isresponsible for identifying the material as it is stored and seeing thatsamples are cut off for metallurgical analysis.He keeps a record ofevery bar stock, including the heat number and samples that are beingprocessed in the metallurgical laboratory.He issues the stock on WESTERN GEAR WORKS83manufacturing orders issued by the scheduling group, checking to be,sure that he is issuing the proper stock.When stock is cut, he makes-out a saw report and writes a requisition showing that the stock has.been disbursed.About 65 percent of his time is taken up with paperwork.The shipping and receiving department employees include two re-ceiving clerks, two shipping clerks, and a general clerk.The receiv-ing clerks are responsible for receiving all material coming into theplant.They check the parts received against the purchase orders,,note on the copies of the packing slips accompanying the parts suchinformation as the quantity received, the weight, and whether the partsanswer the description given on the purchase order, and maintain a.record of all parts received daily.They also make note of improperlypacked or damaged material and report such matters to their super-visor.In some instances, though rarely, they help unload trucks.The shipping clerks take care of material being sent out for processing,,type up shipping memos, notify the drivers when deliveries are ready,wrap parts, and label boxes.They occasionally help the receivingclerks in writing up identification tags and doing accounting work.The shipping and receiving clerks spend 50 percent of their time han-dling materials and the rest of their time in clerical work.The gen-eral clerk, a woman, writes up formal receipts from the packing slipsand purchase orders, maintains all files in the shipping room, takescalls for the truck, and dispatches it for pickups.Her duties areentirely clerical.From the foregoing it appears that the employees whom the Peti-tioner seeks to represent do the usual plant clerical work in connectionwith the Employer's production operations 4 It is the policy ofthe Board to group such employees with the production and main-tenance employees for collective bargaining purposes.5We shalltherefore accord these employees the opportunity through an electionto express their desires as to whether or not they should be added tothe established production and maintenance unit .6The only question remaining for consideration is whether the,employees in the scheduling division of the production controldepartment should be included or excluded.The record shows thatthere are three men and four women in this group.These employeestake the sales order at the beginning of each project, initiate therequisitions for purchasing material, and follow up on the suppliersof material.They plot out the schedules in relation to the other4Althoughthe general clerk in the shipping and receiving department,unlike the otheremployeesin this group,does no physicalwork, webelieve that,because of her closeassociation with the shipping and receiving clerks and the general similarity of work, herinterests are more closely allied with theirs than with thoseof the Employer's office clerks.5Waterous Company,92 NLRB 76.6Wilson & Co,Inc,97 NLRB1388;Foster Wheeler Corporation,94 NLRB 211., 84DECISIONS OF NATIONALLABOR RELATIONS BOARDloads in the shop, do all the necessary liaison work between theengineering department and other departments, handle the issuingof the manufacturing orders, and do considerable expediting in theshop to see that the orders are completed on schedule.They have toanswer questions from the commercial department in regard to de-livery commitments and determine whether new orders should betaken or not, and if they are taken, what delivery can be main-tained.Although these employees do no actual physical work, theyare under the same general supervision as the employees whom thePetitioner seeks to represent, and their duties are closely connectedwith the Employer's production operations.We find that they areplant clericals.'We shall therefore include them in the voting group.Accordingly, we shall direct an election in the following votinggroup :All dispatchers,material-movemen, scheduling clerks 7 andemployees in the stores and shipping and receiving departments atthe Employer's plant at Lynwood, California, excluding all otheremployees and all supervisors as defined in the Act.If a majority of the employees in the above voting group vote forthe Petitioner, they will be taken to have indicated their desire tobe included in the production and maintenance unit currently repre-sented by the Petitioner, and the Regional Director shall issue acertificate of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]7By Order Granting Petition and Amending Decision and Directionof Election, datedMarch 6, 1952, the Board granted a petition by the parties to excludescheduling clerksfrom the voting group.QUEENSBROOK NEWS CO., INC.andLOCAL 917, INTERNATIONAL BROTH-ERHOOD OF TEAMSTERS, CHAT FFERS, WAREHOUSEMEN AND HELPERSOF AMERICA, AFL, PETITIONER.Case No. ?-RC-3895.February14,195&Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George Turitz, hearingofficer.The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.98 NLRB No. 21.